 Case 1:18-cv-01072-RGA Document 30 Filed 10/11/18 Page 1 of 2 PageID #: 548




                         IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF DELAWARE

 INGEVITY CORPORATION,                          )
                                                )
                Plaintiff,                      )
                                                )
        v.                                      )      C.A. No. 18-1072-RGA
                                                )
 BASF CORPORATION,                              )
                                                )
                Defendant.                      )


                             NOTICE OF VOLUNTARY DISMISSAL

       WHEREAS, Plaintiff Ingevity Corporation (“Ingevity”) filed this Action against

Defendant BASF Corporation (“BASF”) on July 19, 2018;

       WHEREAS, Ingevity and Ingevity South Carolina, LLC filed a subsequent action against

BASF on September 6, 2018 (C.A. No. 18-1391-RGA) that raises substantially overlapping

claims on behalf of two plaintiffs;

       WHEREAS, BASF has not yet filed an Answer in this Action (C.A. No. 18-1072-RGA);

       NOW, THEREFORE, pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil

Procedure, Ingevity hereby dismisses, without prejudice, any and all claims asserted against

BASF in its Complaint in this Action (C.A. No. 18-1072-RGA).


                                                    /s/ Karen E. Keller
                                                    Karen E. Keller (No. 4489)
                                                    John W. Shaw (No. 3362)
                                                    Nathan R. Hoeschen (No. 6232)
                                                    SHAW KELLER LLP
                                                    I.M. Pei Building
OF COUNSEL:                                         1105 North Market Street, 12th Floor
Jeffrey T. Thomas                                   Wilmington, DE 19801
GIBSON, DUNN & CRUTCHER LLP                         (302) 298-0700
3161 Michelson Dr.                                  jshaw@shawkeller.com
 Case 1:18-cv-01072-RGA Document 30 Filed 10/11/18 Page 2 of 2 PageID #: 549




Irvine, CA 92612                          kkeller@shawkeller.com
(949) 451-3800                            nhoeschen@shawkeller.com
                                          Attorneys for Plaintiff
Frederick S. Chung
GIBSON, DUNN & CRUTCHER LLP
1881 Page Mill Road
Palo Alto, CA 94304
(650) 849-5300
Brian M. Buroker
GIBSON, DUNN & CRUTCHER LLP
1050 Connecticut Avenue, N.W.
Washington, DC 20036
(202) 955-8500

Dated: October 11, 2018




                                      2
